Electronically Filed
                                                        Supreme Court
                                                        SCPW-XX-XXXXXXX
                                                        18-MAY-2022
                                                        08:44 AM
                                                        Dkt. 7 ODDP




                          SCPW-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  LEONARDO R. CHAVEZ, Petitioner,

                                vs.

                  THE HONORABLE PAUL B.K. WONG,
        Judge of the Circuit Court of the First Circuit,
               State of Hawai#i, Respondent Judge.


                        ORIGINAL PROCEEDING
                      (CASE NO. 1PC141000360)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Upon consideration of petitioner Leonardo R. Chavez’s

petition for writ of mandamus, filed on April 29, 2022, and the

record, petitioner is currently seeking identical relief in the

circuit court.   Rule 44A of the Hawai#i Rules of Penal Procedure

and Rule 23 of the Rules of the Circuit Courts of the State of

Hawai#i require the prevailing party to prepare findings of fact,

conclusions of law, and order within 10 days of the circuit

court’s decision or ruling, and petitioner’s pending “Motion for

Entry of Order,” filed in the circuit court on March 29, 2022,
requests findings of fact, conclusions of law, and order be filed

in connection with several motions that have been ruled upon in

favor of the State of Hawai#i.   An extraordinary writ is thus not

warranted at this time.   See Kema v. Gaddis, 91 Hawai#i 200, 204,

982 P.2d 334, 338 (1999) (explaining that a writ of mandamus is

an extraordinary remedy that will not issue unless the petitioner

demonstrates a clear and indisputable right to relief and a lack

of alternative means to redress adequately the alleged wrong or

obtain the requested action; such a writ is meant to restrain a

judge who has exceeded the judge’s jurisdiction, has committed a

flagrant and manifest abuse of discretion, or has refused to act

on a subject properly before the court under circumstances in

which the judge has a legal duty to act).   Accordingly,

          It is ordered that the petition for writ of mandamus is

denied.

          DATED: Honolulu, Hawai#i, May 18, 2022.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Michael D. Wilson

                                     /s/ Todd W. Eddins




                                 2